FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Status of the Claims
This action is in response to papers filed 03/04/2022 in which no claim was amended and the current claims set filed 03/04/2022 is the same as the last claims set dated 08/11/2021. 
Claims 1-19 remain pending in the application, of which claims 9-19 remain withdrawn at this time from consideration as they are drawn to non-elected inventions/groups
Claims 1-8 are under examination.


Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dhaliwal et al (published online 4 June 2008; "Mucoadhesive Microspheres for Gastroretentive Delivery of Acyclovir: In Vitro and In Vivo Evaluation". The AAPS Journal, 10(2): 322-330; cited by Applicant in IDS filed 12/22/2016).
This rejection is maintained.
Regarding claims 1, 4, 7 and 8, Dhaliwal teaches a controlled drug delivery dosage form of acyclovir formulating as microspheres, and capsules for gastroretentive delivery acyclovir (abstract; and  page 322, under Introduction, right column). Dhaliwal further teaches the dosage form for gastroretentive deliver of acyclovir comprising chitosan, thiolated chitosan, Carbopol 71G and Methocel K15M as mucoadhesive polymers (abstract). Dhaliwal teaches the dosage form also contain colloidal silicon dioxide, propylene glycol and maltodextrin (page 323, under Preparation of Chitosan and Thiolated Chitosan microspheres, 2nd paragraph). Nowhere in Dhaliwal does it teach the dosage form contains a solubilizer or swelling enhancer (page 323, under Material and Methods). 
Dhaliwal teaches that when acyclovir is embedded in a micrometric with biocompatible, mucoadhesive polymers will be expected to enhance the absorption of acyclovir form the site of absorption. Dhaliwal teaches that the higher mucoadhesive properties of thiomers are reported to intensify the contact with gastric mucosa, providing an increased epithelial permeability for many drugs (page 323, left column, top section). Dhaliwal teaches the dosage form containing acyclovir and mucoadhesive polymers prolonged delivery of acyclovir with significant improvement in oral bioavailability of acyclovir from mucoadhesive microspheres due to enhanced retention in the upper GI tract (abstract). Dhaliwal teaches the dosage form containing the mucoadhesive polymers swelled rapidly when immersed in phosphate buffer (pH 6.8) (page 326, under Swelling Study).
Dhaliwal teaches in vitro release of acyclovir from microspheres was determined by carrying out dissolution test using USP paddle method (USP-2 type dissolution method) with HCl buffer (pH 1.2) as dissolution medium for the first hour and phosphate buffered saline (PBS, pH 6.8) for next  11 hours (page 324, under In Vitro Drug Release Study). Dhaliwal showed in Fig. 4 the in vitro drug release of acyclovir from the microspheres formulation, wherein the data from Fig. 4 displayed a first order rate of release and at 12 hours, the release of acyclovir was between 80-100% (page 327).
It is noted that the recitation “the microspheres are packed in a sachet or are used as an ingredient to make a tablet solid unit dosage form or a capsule solid dosage form,” as recited in claim 8 is merely recitation of intended uses of the prior art’s composition. Thus, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. However, it is also noted that Dhaliwal teaches that the microspheres are filled in hard gelatin capsules (page 324, left column; page 327, last paragraph).
As a result, the aforementioned teachings from Dhaliwal are anticipatory to claims 1, 4, 7 and 8 of the instant invention.


Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
Applicant again attempts to obviate the standing 102(b) rejection by making the same argument that Dhaliwal is not prior art under 102(b) and again alleged that the filing date benefit of the foreign priority document, INDIA 2156/MUM/2008, can be used to overcome a 102(b) rejection. (Remarks, pages 7-13).

In response, the Examiner disagrees with Applicant’s arguments for the same reasons as set forth in the last office action (Final Rejection dated 10/06/2021; see pages 4-7 of the Final Rejection), which will be reiterated below for convenience and clarity of record.
As previously discussed, [t]he present application is being examined under the pre-AIA  first to invent provisions. The present application is a CON of 13/123,034 (PAT 9622977) filed 06/15/2011, which is 371 of PCT/IN2009/000562 filed 10/08/2009. The present application also claims foreign benefit of INDIA 2158/MUM/2008 filed 10/08/2008. 
The INDIA 2156/MUM/2008 is not an earlier application filed in the United States directly or through the PCT, but rather a foreign application. The earlier application filed in the United States directly or through the PCT is the national stage application of PCT/IN2009/000562.
The Examiner maintains the position that the 102(b) rejection over claims 1, 4, 7 and 8 as being anticipated by the teachings of Dhaliwal is indeed proper.
It is again reiterated that the present application is not examined under AIA  provision, but rather under the pre-AIA  first to invent provisions. Thus, the filing date of the foreign priority document (foreign application), INDIA 2156/MUM/2008, under 35 U.S.C 119(a)-(d) cannot be used as the U.S. effective filing date of the present application for the pre-AIA  first to invent provisions. See MPEP §2152.01 and §2159.
Since the present application is being examined under the pre-AIA  first to invent provisions, the U.S. effective filing date afforded to the claims of this present application was 10/08/2009 (filing date of the 371 national stage application of PCT PCT/IN2009/000562). See MPEP §2139.01 and §2152.01.
Thus, it is again reiterated the Dhaliwal reference has a publication date of 06/04/2008, which is more than 1 (one) year from the present application’s U.S. effective filing date of 10/08/2009, thereby a proper 102(b) rejection has been presented by the Examiner. See MPEP §2139.02.
As to Applicant’s repeated arguments pertaining to the priority benefit of the foreign application (INDIA 2158/MUM/2008), it is reiterated that the foreign application, INDIA 2158/MUM/2008, is a foreign priority document under provision section 35 USC §119(a)-(d). 
Thus, Applicant’s interpretations of 35 USC sections 363, 120, and 119(e) as attempted arguments to obviate the 102(b) rejection are not pertinent to foreign priority document under provision section 35 USC §119(a)-(d). Foreign priority benefit based on the prior foreign application of INDIA 2158/MUM/2008 itself has no applicability to provisions under 35 USC sections §363 (371 PCT national stage application), §120 (a prior filed copending nonprovisional application) or §119(e) (U.S. provisional application). 
Since the present application is being examined under the pre-AIA  first to invent provisions, the filing date of the foreign priority document cannot be used as the U.S. effective filing date of the present application. See MPEP §2139.01 and §2152.01. Thus, as previously discussed, it is reiterated that filing date benefit for the foreign priority document once perfected is only effective for interference purpose and overcoming certain references such as a 102(e) reference (or 102(e) rejection), which is not applicable to the standing 102(b) rejection at issue. See MPEP §2136.05, §2139.01 and §2139.02.
As such, it is reiterated that the art rejection at issue is a 102(b) statutory bar. The filing date of the foreign priority document, INDIA 2156/MUM/2008, cannot be used to overcome a 102(b) rejection under the pre-AIA  first to invent provisions. See MPEP §2136.05, §2139.01, §2139.02 and §2152.01.
In sum, Applicant’s arguments on pages 7-13 of the Remarks filed 03/04/2022 are insufficient to obviate the standing 102(b) rejection because none of the arguments presented by Applicant on pages 7-13 of the Remarks filed 03/04/2022 are persuasive for the reason(s) discussed above and of record. In the event that Applicant continues to contend that the Examiner’s aforementioned responses are unreasonable and that the standing 102(b) rejection is erroneous, Applicant is invited to proceed with filing a Notice of Appeal to the Board of Patent Appeals and Interferences (BPAI) with all of Applicant’s arguments on pages 7-13 of the Remarks filed 03/04/2022.
	As a result, for at least the reasons discussed above and of record, the rejection of claims 1, 4, 7 and 8 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dhaliwal et al, is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner et al (23 September 2004; US 2004/0185105 A1; cited by applicant in IDS filed 12/22/2016) in view of Dhaliwal et al (published online 4 June 2008; "Mucoadhesive Microspheres for Gastroretentive Delivery of Acyclovir: In Vitro and In Vivo Evaluation". The AAPS Journal, 10(2): 322-330; cited by Applicant in IDS filed 12/22/2016).
This rejection is maintained.
Regarding claim 1, Berner teaches a controlled release oral dosage forms for sustained release of the active agent comprising a matrix of a biocompatible, hydrophilic erodible polymer with an active agent incorporated therein, wherein the polymer is one that both swells in the presence of water and gradually erodes over a time period of hours, with swelling and erosion commencing upon contact with gastric fluid, and drug release rate primarily controlled by erosion rate (abstract). Berner teaches the suitable water-swellable polymers include hydrophilic polymers such as cellulosic polymers, acrylic acid and methacrylic acid polymers/copolymers, polyethylene oxide, chitosan, xanthan gum, alginates and Carbopol (971P, 974P and 934P) ([0061]-[0085]). Berner teaches the water swellable polymers is used individually or in combination, and combinations of water-swellable polymers provide a more controlled release of drug than their components when used individually ([0090]-[0091]). Berner teaches the acyclovir can be selected as the suitable active agent ([0113]). Berner teaches the dosage form can be in the form of matrix/active agent tablets, matrix/active particles compressed into tablets or matrix/active particles in capsules ([0127]-[0128]). Berner teaches the tablet can further contains pharmaceutical acceptable excipients ([0129]). Berner teaches drug release behavior can be tested using a USP Dissolution Apparatus 2 ([0056]). It is noted none of the dosage forms of Berner contain solubilizers (pages 15-18).
Since the structural limitations of the dosage form of claim 1 have been taught by Berner, the feature of the dosage form “releases in about 12 hours of between 80-100% of the active agent in a first order release in a USP-2 type dissolution test” as claimed would have been implicit in the controlled release dosage form of the prior art. It would have been reasonably obvious and expected that the dosage forms described in Berner would behave to release in about 12 hours of between 80-100% of the active ingredient in a first order release when measured using the standard USP-2 type dissolution test because it has been shown in the prior art in view of Dhaliwal that a controlled release/gastroretentive dosage form in the form of a matrix tablet, microspheres or microspheres in capsules comprising an active agent (acyclovir) and mucoadhesive polymer such as chitosan, thiolated chitosan, Carbopol 71G and Methocel K15M, and pharmaceutical acceptable excipients (a controlled release dosage form structure similar to that of Berner), exhibited a first order rate of release and at 12 hours, the release of acyclovir was between 80-100% when measured using the standard USP-2 type dissolution test (Dhaliwal, pages 322, 323 and 327; Fig. 4).
Thus, it is noted that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  When the prior art compositions are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and the burden is properly shifted to applicant to show otherwise.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that “products of identical chemical composition cannot have mutually exclusive properties”).  Compositions satisfying the constituent component limitations of the invention claimed are presumed to behave in the manner quantified by applicants.  
Regarding claim 2, as discussed above, Berner teaches the dosage form can be in the form of matrix/active agent tablets or matrix/active particles compressed into tablets ([0127]-[0128]). Berner teaches the suitable water-swellable polymers include hydrophilic polymers such as cellulosic polymers, acrylic acid and methacrylic acid polymers/copolymers, polyethylene oxide, chitosan, xanthan gum, alginates and Carbopol (971P, 974P and 934P) ([0061]-[0085]). Berner teaches drug release behavior can be tested using a USP Dissolution Apparatus 2 ([0056]).  Dhaliwal teaches controlled release/gastroretentive dosage form in the form of a matrix tablet comprising an active agent (acyclovir) and mucoadhesive polymer such as chitosan, thiolated chitosan, Carbopol 71G and Methocel K15M exhibited a first order rate of release and at 12 hours, the release of acyclovir was between 80-100% when measured using the standard USP-2 type dissolution test (Dhaliwal, pages 322, 323 and 327; Fig. 4).
Regarding claim 3, as discussed above, Berner and Dhaliwal teach acyclovir as the active ingredient (Berner: [0113]; Dhaliwal: abstract).
Regarding claim 4, Berner teaches the tablet can further contains pharmaceutical acceptable excipients such as microcrystalline cellulose, polyvinylpyrrolidone and magnesium stearate ([0129], [0173], [0176] and [0185]).
Regarding claim 7, Dhaliwal teaches controlled release/gastroretentive dosage form in the form of microspheres comprising an active agent (acyclovir) and mucoadhesive polymer such as chitosan and thiolated chitosan, exhibited a first order rate of release and at 12 hours, the release of acyclovir was between 80-100% when measured using the standard USP-2 type dissolution test (Dhaliwal, pages 322, 323 and 327; Fig. 4). Dhaliwal teaches in vitro release of acyclovir from microspheres was determined by carrying out dissolution test using USP paddle method (USP-2 type dissolution method) with HCl buffer (pH 1.2) as dissolution medium for the first hour and phosphate buffered saline (PBS, pH 6.8) for next  11 hours (page 324, under In Vitro Drug Release Study).
Regarding claim 8, Berner teaches the dosage form can be in the form of matrix/active agent tablets, matrix/active particles compressed into tablets or matrix/active particles in capsules ([0127]-[0128]). Dhaliwal teaches that the microspheres are filled in hard gelatin capsules (page 324, left column; page 327, last paragraph).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner et al (23 September 2004; US 2004/0185105 A1; cited by applicant in IDS filed 12/22/2016) in view of Dhaliwal et al (published online 4 June 2008; "Mucoadhesive Microspheres for Gastroretentive Delivery of Acyclovir: In Vitro and In Vivo Evaluation". The AAPS Journal, 10(2): 322-330; cited by Applicant in IDS filed 12/22/2016) and Vishwanathan et al (29 August 2002; US 2002/0119192 A1; cited by applicant in IDS filed 12/22/2016).
This rejection is maintained.
Regarding claim 5, Berner teaches a controlled release oral dosage forms for sustained release of the active agent comprising a matrix of a biocompatible, hydrophilic erodible polymer with an active agent incorporated therein, wherein the polymer is one that both swells in the presence of water and gradually erodes over a time period of hours, with swelling and erosion commencing upon contact with gastric fluid, and drug release rate primarily controlled by erosion rate (abstract). Berner teaches the suitable water-swellable polymers include polyethylene oxide (Polyox) and Carbopol (971P, 974P and 934P) ([0062], [0083] and [0085]). Berner teaches the water swellable polymers is used individually or in combination, and combinations of water-swellable polymers provide a more controlled release of drug than their components when used individually ([0090]-[0091]). Berner teaches the acyclovir can be selected as the suitable active agent ([0113]). Berner teaches the dosage form can be in the form of matrix/active agent tablets, matrix/active particles compressed into tablets or matrix/active particles in capsules ([0127]-[0128]). Berner teaches the tablet can further contains pharmaceutical acceptable excipients such as microcrystalline cellulose, polyvinylpyrrolidone and magnesium stearate ([0129], [0173], [0176] and [0185]). Berner teaches drug release behavior can be tested using a USP Dissolution Apparatus 2 ([0056]). It is noted none of the dosage forms of Berner contain solubilizers (pages 15-18).
However, Berner does not teach the colloidal silicon oxide of claim 5.
Regarding the colloidal silicon oxide of claim 5, Vishwanathan teaches an oral controlled release solid dosage form that selectively releases the drug in a controlled manner at the gastric level and upper parts of the intestine over a prolonged period of time ([0020]). In addition, Vishwanathan teaches the controlled release solid dosage form maintains its physical integrity and dimensional stability when in contact with gastric fluids and achieves the optimal rate of release of drug ([0019]). Vishwanathan teaches the controlled release dosage form contains Carbopol 971P, polyvinylpyrrolidone, magnesium stearate and colloidal silicon oxide ([0050]; Tables 1-10 and 12). Vishwanathan teaches dosage form is a tablet [0025] and the active ingredient includes acyclovir ([0034]). Vishwanathan teaches the tablets were tested for drug release using USP apparatus 2 paddle speed at 60 rpm ([0062]).
It would have been obvious to one of ordinary skill in the art to add the colloidal silicon dioxide to the dosage form of Berner, as suggested by Vishwanathan and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Berner and Vishwanathan share a similar scope of a gastric retentive, controlled release pharmaceutical composition in the form of a tablet comprising polymeric material such as Carbopol, active ingredient such as acyclovir and excipients such as polyvinylpyrrolidone and magnesium stearate. Furthermore, Vishwanathan teaches colloidal silicon dioxide is a conventional pharmaceutical excipient, well-recognized in the art of pharmaceutical compounding (Vishwanathan: [0050]). Thus, an ordinary artisan provided the guidance from Vishwanathan would have been capable of adding colloidal silicon dioxide to the dosage form of Berner, and achieve Applicant’s claim invention with reasonable expectation of success.
Since the structural limitations of the dosage form of claim 5 have been taught by Berner and Vishwanathan, the feature of the dosage form “releases in about 12 hours of between 80-100% of the active agent in a first order release in a USP-2 type dissolution test” as claimed would have been implicit in the controlled release dosage form of the prior art. It would have been reasonably obvious and expected that the dosage forms described in Berner and Vishwanathan would behave to release in about 12 hours of between 80-100% of the active ingredient in a first order release when measured using the standard USP-2 type dissolution test because it has been shown in the prior art in view of Dhaliwal that a controlled release/gastroretentive dosage form in the form of a matrix tablet and microspheres comprising an active agent (acyclovir) and mucoadhesive polymer such Carbopol 71G (Carbopol 971P), and pharmaceutical acceptable excipients (a controlled release dosage form structure similar to that of Berner and Vishwanathan), exhibited a first order rate of release and at 12 hours, the release of acyclovir was between 80-100% when measured using the standard USP-2 type dissolution test (Dhaliwal, pages 322, 323 and 327; Fig. 4).
Thus, it is noted that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  When the prior art compositions are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and the burden is properly shifted to applicant to show otherwise.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that “products of identical chemical composition cannot have mutually exclusive properties”).  Compositions satisfying the constituent component limitations of the invention claimed are presumed to behave in the manner quantified by applicants.  
Regarding the specific dosage amounts of each ingredients in claim 6, it is noted that the general condition of a controlled release dosage form comprising acyclovir, a high molecular weight polymer of acrylic acid crosslinked with allyl ethers of pentaerythritol, polyethylene oxide, microcrystalline, polyvinylpyrrolidone, magnesium stearate and colloidal silicon dioxide of the claimed invention has been taught by Berner, Vishwanathan and Dhaliwal and thus, differences in concentration (dosage amount) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
Applicant arguments on page 13 of the Remarks filed 03/04/2022 for the 103 rejections relied solely on the position that the Dhaliwal reference was not a prior art under 102(b). However, as explained above on pages 4-7 of this office action, the Dhaliwal reference is indeed a proper 102(b) reference. 
As a result, all obviousness rejections under pre-AIA  35 U.S.C. 103 as set forth in this office action are maintained for the reasons of record.

Conclusion
	No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613